Citation Nr: 0903354	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

Procedural history

In the August 2007 decision, service connection was granted 
for bilateral sensorineural hearing loss; a noncompensable 
(zero percent) disability rating was assigned.  The veteran 
perfected an appeal as to the assignment of a noncompensable 
rating.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issues not on appeal

In the August 2007 rating decision, the RO denied service 
connection for tinnitus and headaches a and denied the 
reopening of a previously denied claim for service connection 
for psoriasis.  No notice of disagreement was filed as to 
those issues.  Therefore, those issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




FINDING OF FACT

A July 2007 VA audiological examination shows an average pure 
tone threshold of 69 decibels in the right ear, with speech 
recognition ability of 76 percent, and average pure tone 
threshold of 61 decibels in the left ear, with speech 
recognition ability of 92 percent.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
the currently assigned zero percent (noncompensable) rating 
for the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
bilateral hearing loss. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
September 2006 and March 2007, which was specifically 
intended to address the requirements of the VCAA.  

The VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the veteran, in the 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the September 2006 and March 2007 letters, the 
veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [A VA examination was 
conducted in July 2007.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.  

The RO informed the veteran that he should submit any 
evidence in his possession relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See, e.g., the March 15, 2007 
VCAA letter, page 3.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the September 
2006 VCAA letter, pages 6-7 and in the March 2007 VCAA 
letter, page 8.

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes a report of VA examination, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.

In a January 2009 informal hearing presentation, the 
veteran's representative requested that a new examination be 
scheduled "if the Board is unable to render a favorable 
decision."  See January 2009 informal hearing presentation, 
page 2.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Here, the veteran has not even made contentions to 
the effect that that his hearing loss has become worse.  In 
fact, various statements from the veteran indicate that he 
desires a prompt decision and that, by implication, he does 
not want a remand for another examination.  See, e.g., the 
October 11, 2008 statement of the veteran.  In that regard, 
the veteran in essence requested an advance on the Board's 
docket due to his advanced age, which was granted.

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) [another VA examination is not warranted based on the 
mere passage of time].  There appears to be ample medical 
evidence already of record; none of this evidence even hints 
at a decrease in the veteran's hearing acuity.  There has 
been submitted no competent medical evidence by or on behalf 
of the veteran which suggest that his hearing has become 
worse in the relatively brief period of time since the last 
evaluation.  

Because there is already of record competent medical evidence 
which addresses the veteran's disability picture, there is no 
reasonable basis for ordering another examination of the 
veteran.  A remand under such circumstances would be a 
useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel reputation 
of veterans law".  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).  See also Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition"].  

Moreover, the veteran has specifically asked that his case be 
decided expeditiously, and as indicated in the Introduction 
this matter has been advanced on the Board's docket.

Finally, the Board observes that the representative's request 
that the case be remanded if the claim cannot be granted 
misconstrues the Board's analytical role.  The Board must 
first determine whether the evidence is adequate to decide 
the claim.  If not, the case must be remanded.  If the 
evidence is adequate to decide the claim, the Board evaluates 
the evidence and renders a decision on the merits.  
The veteran would have the Board put the cart before the 
horse by first evaluating the evidence and arriving at a 
decision and then remanding.  This is improper.  
See Locklear v. Nicholson, 20 Vet.App. 410, 415 (2006):  "it 
would be senseless to construe the statute as imposing upon 
the Secretary a legal obligation to rule on the probative 
value of information and evidence presented in connection 
with a claim prior to rendering a decision on the merits 
itself.".  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  He has not requested a Board hearing and indeed 
specifically declined such a hearing so that his claim might 
be expeditiously decided.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated noncompensably (zero percent) disabling under 
38 C.F.R. § 4.85 (2008).  He essentially contends that his 
hearing loss disability has severely compromised the quality 
of his life.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The Board notes that the veteran underwent private 
audiological testing in December 2007, but the report cannot 
be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].  Similarly, the veteran 
cannot interpret the report either.  [See the December 14, 
2007 statement in which the veteran claims that the private 
audiogram shows 53 and 50 percent hearing losses in the right 
and left ears, respectively.]

The July 2007 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
80
90
69
LEFT
35
60
65
85
61

Puretone threshold averages were 69 and 61 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 76 percent and 92 percent in right 
and left ears, respectively.  This examination report yielded 
a numerical designation of IV in the right ear (66 to 73 
percent average puretone decibel hearing loss, with between 
76 and 82 percent speech discrimination) and a numerical 
designation of II for the left ear (58 to 65 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.

The veteran has indicted that he does not hear well.  The 
Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See 38 C.F.R. § 3.385 
(2008).  As for the level of hearing loss, as explained above 
this must be determined by appropriate studies, and in this 
case the studies performed indicate a noncompensable level of 
hearing loss.

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  
The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, April 25, 2006.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

For reasons set out immediately below, the Board finds that 
the veteran and his representative have not raised the 
matters of his entitlement to an extraschedular rating with 
respect to the issue on appeal, and the RO has not considered 
this.  Accordingly, the Board is without jurisdiction to 
consider the matter.

The veteran has never asked for an extraschedular rating, and 
the RO has never adjudicated same.  Moreover, the veteran and 
his representative have not identified any factors which may 
be considered to be exceptional or unusual.

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


